DETAILED ACTION
This office action is in response to an application filed 1/24/2020 wherein claims 1-8 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 1/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuboyama et al.  (US 2010/0066825) (hereinafter Kuboyama) in view of the level of skill in the art.

In regard to claim 1, Kuboyama discloses a periphery display control device [¶0006;  capturing an image of a scene around the vehicle...  image data being outputted to a display device] comprising: 
	an image acquisition unit configured to acquire captured image data obtained by imaging a periphery of an own vehicle [¶0035-¶0035; camera 23 is provided at the rear end of the vehicle 30 in the present embodiment as an imaging device for imaging the scene around the vehicle... camera 23 for imaging the rear of the vehicle 30 is given as an example of an imaging device in the present embodiment, but a camera may also be mounted for imaging the front of the vehicle 30, or two cameras for imaging the front and rear may be mounted]; 
	a target acquisition unit configured to acquire a target position to which the own vehicle moves [¶0048;  parking-section setting part 3 functions to set the parking section E corresponding to the desired parking position on the basis of the detected compartment lines W. ¶0059]; 
	an image generation unit configured to generate a virtual viewpoint image [¶0062; converted image data in the present example is viewpoint-converted image data in which the position of the camera 23 has shifted from a low position to a high virtual position] while moving [¶0044; vehicle 30 at the switch-back position and the vehicle 30 after commencing backward movement. ¶0059; vehicle 30 moves in order to park], based on a relative angle of the target position with respect to a movement direction of the own vehicle when the own vehicle moves to the target position [¶0044; deflection angle λ is the angle of the vehicle 30 relative to the orientation of the vehicle 30 when properly settled in the parking section E. ¶0060-¶0061; deflection angle calculating part 4 calculates the deflection angle λ, which is the angle made between the axis XV of the vehicle 30 and the axis XE obtained for the parking section E... converted image data on the basis of the deflection angle λ], at least one of a virtual viewpoint set at a position facing the target position across the own vehicle and a gazing point when facing an area including at least one of the own vehicle and the [Fig.8 through Fig.12; viewpoints facing the target parking spot (E). ¶0062; high viewpoint shown in FIG. 10 is an high viewpoint plan image. The driver can therefore easily ascertain, e.g., the angle (deflection angle λ) of the vehicle 30 relative to the parking section E and the position (depth of entry) of the vehicle 30 in the parking section E] in a state where a distance between the virtual viewpoint and the gazing point is maintained and heights of the virtual viewpoint and the gazing point are maintained [Fig.14; height of viewpoint relative to target point is maintained incrementally wherein the viewpoint has the same target ground point. ¶0074; a case in which the converted image data is generated while the viewpoint intermittently changes from low to high according to the deflection angle λ]; and 
	an output unit configured to output the virtual viewpoint image to a display device [¶0061-¶0062;  image-outputting part 7 outputs to the display part of the monitor 21 at least one of the image data and the converted image data on the basis of the deflection angle λ... when the deflection angle λ reaches the reference deflection angle λTH, the image-outputting part 7 outputs converted image data].
	Specifically, as noted above and throughout the reference as a whole, Kuboyama discloses a parking assistance system for a vehicle. One or more cameras captures images of the vehicle's surroundings. The system determines a target parking spot for the vehicle relative to the vehicle's initial position. Based on a deviation angle which represents the relative angle between the vehicle and the target parking spot, camera images are processed/converted in order to generate display images for the operator. Although the first embodiments of Kuboyama disclose that the display image is changed from a first camera image to a second viewpoint converted image with a predetermined height, Fig.14 and ¶0073-¶0074 discloses that instead of switching from a first camera view to a second converted virtual view, perspective images with different heights relative to the target parking spot can be displayed depending on the  deviation angle. Fig.14 of Kuboyama is reproduced herein with examiner annotations in order to explain the interpretation:

    PNG
    media_image1.png
    385
    678
    media_image1.png
    Greyscale

	Fig.14 and ¶0073-¶0074 describe an alternative embodiment where the height of displayed virtual viewpoint image is adjusted more than once. As can be seen in Fig.14, the virtual viewpoints (23V) all face the same point on the ground (and thus the "gazing point" is maintained). One example includes continuous adjustment of the viewpoint while the other example (the one the examiner is using for this interpretation) includes intermittent changing of viewpoint according to the  deviation angle λ. According to the intermittent adjustment example of Kuboyama (the "staircase" line in Fig.14), the height of the viewpoint will change according to incremental changes in the deviation, but the height relative to the ground will be maintained between the angle increments. The examiner added two lines to Fig.14, as noted above, representing hypothetical deviation angles λ1 and λ2. Once the deviation angle of the vehicle approaching the target spot is λ1, a virtual viewpoint with a set height will be displayed and the virtual viewpoint at that set height will continue to be displayed as the vehicle moves until the deviation angle reaches λ2. That is, as disclosed by this example of Kuboyama, a virtual viewpoint with a set height, direction, and thus distance with respect to the target spot will stay the same as long as deviation angle is within a certain range. Therefore Kuboyama discloses displaying the viewpoint "in a state where a distance between the virtual viewpoint and the gazing point is maintained and heights of the virtual viewpoint and the gazing point are maintained" as claimed.  


In regard to claim 5, Kuboyama discloses the periphery display control device according to claim 1. Kuboyama further discloses, 
	wherein the image generation unit changes the height of the virtual viewpoint when the own vehicle completes movement to the target position [¶0060-¶0062, ¶0073-¶0074, Fig.14].
	As noted in claim 1, Kuboyama discloses that as the vehicle approaches the target spot, the height of the virtual viewpoint will incrementally change until the viewpoint is at a height and position directly above the self-vehicle and the vehicle has reached the target destination.

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuboyama et al.  (US 2010/0066825) (hereinafter Kuboyama) in view of Sawada (US 2016/0212384).

In regard to claim 2, Kuboyama discloses the periphery display control device according to claim 1. Kuboyama does not explicitly disclose, wherein the image generation unit sets the virtual viewpoint on an outer peripheral surface of a virtual cylinder set around the own vehicle and sets the gazing point at a position corresponding to a vehicle center of the own vehicle. However Sawada discloses, 
[Fig.7, Fig.9; cylinder with virtual points surrounding the vehicle wherein virtual viewpoint (VP) are on the cylinder and line of sight is directed towards point (9c) in the center of the vehicle. ¶0081; viewpoint controller 20 a sets the virtual viewpoint VP to an initial position P0 that is positioned above and behind the vehicle 9 such that the sight line of the virtual viewpoint VP is directed toward a center 9 c of the vehicle 9. ¶0074;  vehicle image 90 shows the shape of the vehicle body of the vehicle 9 viewed from the virtual viewpoint VP. Thus, the image generator 22 generates the virtual viewpoint image CP showing the vicinity of the vehicle 9 and the vehicle body of the vehicle 9 viewed from the virtual viewpoint VP].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Kuboyama with the virtual viewpoint on a virtual cylinder and focus point on the center of the vehicle as disclosed by Sawada in order to show the user the vehicle's surroundings such that the user can intuitively understand objects existing in the vicinity of the vehicle [Sawada ¶0076-¶0082]. As disclosed by Sawada, generating a viewpoint by using a projection surface that is a 3D curved surface and placing the viewpoint point and focus point on the curved surface and vehicle center respectively allows an operator to conveniently view the vehicle's surroundings and any objects existing therein. 

In regard to claim 6, Kuboyama in view of Sawada discloses the periphery display control device according to claim 2. Kuboyama further discloses, 
	wherein the image generation unit changes the height of the virtual viewpoint when the own vehicle completes movement to the target position [¶0060-¶0062, ¶0073-¶0074, Fig.14].
	As noted in claim 1, Kuboyama discloses that as the vehicle approaches the target spot, the height of the virtual viewpoint will incrementally change until the viewpoint is at a height and position directly above the self-vehicle and the vehicle has reached the target destination. 

Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuboyama et al.  (US 2010/0066825) (hereinafter Kuboyama) in view of Fujita (US 2017/0334356).

In regard to claim 4, Kuboyama discloses the periphery display control device according to claim 1. Kuboyama does not explicitly disclose, wherein the image generation unit sets the virtual viewpoint on an outer peripheral surface of a virtual cylinder centered on the target position and sets the gazing point at the target position. However Fujita discloses, 
	wherein the image generation unit sets the virtual viewpoint on an outer peripheral surface of a virtual cylinder centered on the target position and sets the gazing point at the target position [¶0048-¶0050; the image processor 11, for example, projects the captured images onto a predetermined projection surface (data mapping)... predetermined projection surface is, for example, substantially hemisphere-shaped, Fig.5; virtual viewpoint (VP) on curved surface of projection plane and gazing point (T) on target gaze object. ¶0065; location of the virtual viewpoint VP is determined by setting: an angle of a line between the virtual viewpoint VP and an gaze object T (i.e. gaze line of the virtual viewpoint VP), relative to the travelling direction of the host vehicle 100; a distance between the gaze object T and the virtual viewpoint VP; a height of the virtual viewpoint VP from a road surface; and the like]. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Kuboyama with the virtual viewpoint on a virtual cylinder and focus point on a target as disclosed by Fujita in order to improve visualization of the driver's environment in the travelling direction [Fujita ¶0004-¶0008]. As disclosed by Fujita, adapting a virtual viewpoint such that the gazing point is set offset from the vehicle in a target direction and the viewpoint is on a curved projection surface allows a driver to easily recognize a positional relationship between the lateral surface of the host vehicle and an obstacle.

In regard to claim 8, Kuboyama in view of Fujita discloses the periphery display control device according to claim 4. Kuboyama further discloses, 
[¶0060-¶0062, ¶0073-¶0074, Fig.14].
	As noted in claim 1, Kuboyama discloses that as the vehicle approaches the target spot, the height of the virtual viewpoint will incrementally change until the viewpoint is at a height and position directly above the self-vehicle and the vehicle has reached the target destination. 

Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patel et al. (US 2019/0113359) – Discloses displaying a virtual viewpoint of a vehicle at a first angle/height when the vehicle is traveling along a route and switching the virtual viewpoint angle/height to a higher viewpoint when the vehicle is near/approaching a final destination [Abstract, Fig.11, ¶0005-¶0008, ¶0056].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 




/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        
January 24, 2022